COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Andreas Marcopoulos v. The State of Texas

Appellate case number:    01-15-00317-CR

Trial court case number: 1440970

Trial court:              248th District Court of Harris County

       It is ordered that the motion for en banc reconsideration is denied.


Judge’s signature: /s/ Laura C. Higley
                   Acting for the En Banc Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Justices Jennings, Keyes, and Lloyd dissent from the denial of en banc reconsideration.

Date: July 7, 2016